DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 05/24/2022 has been received and considered.
Claims 1-17 are pending.
This action is Final.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/10/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 06/10/2022 is attached to this office action. 

Response to Arguments
3.	Applicant's arguments filed 05/24/2022 have been fully considered but they are moot in consideration of the newly cited reference below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over International Pub No. WO 2009/097577 A1 to Fairbanks, (hereinafter, “Fairbanks”) in view of US Pub. No. US 2014/0006797 A1 to Cordella, (hereinafter, “Cordella”), as disclosed in IDS submitted on 09/27/2021.
As per claim 1, Fairbanks teaches a wireless authentication system comprising: 
an active wireless communication device coupled to a passive wireless communication device, the active wireless communication device comprising: 
a first memory; first processing circuitry; and a first antenna (Fairbanks, para. [0014] Figure 1 is a diagram illustrating an exemplary RFID system 100… RFID interrogator 102 communicates with one or more RFID tags 110.” And para. [0015] “RFID tag 110 is a transponder that can be attached to an object of interest and act as an information storage mechanism. In many applications, the use of passive RFID tags is desirable, because they have a virtually unlimited operational lifetime and can be smaller, lighter, and cheaper than active RFID tags that contain an internal power source, e.g. battery. Passive RFID tags power themselves by rectifying the RF signal emitted by the RF scanner. Consequently, the range of transmit signal 108 determines the operational range of RFID tag 110.” And para. [0016] “RF transceiver 104 transmits RF signals to RFID tag 110, and receives RF signals from RFID tag 110, via antenna 106.” And para. [0060] “Figure 3 is a diagram illustrating an RFID tag circuit 300 in accordance with one embodiment. Tag circuit 300 can comprise an analog front end 302, baseband circuit 304, memory 306, and PRSG 308, which can be similar to PRSG 400 as described above. Analog front end 302 can be configured to send and receive radio frequency signals via antenna 310. Thus, analog front end 302 can comprise the rectifiers, regulators, modulators, demodulators, oscillators, filters, etc., required to receive a radio frequency signal, convert it to, or demodulate it to a digital signal and to transmit a radio frequency signal, modulated by a digital signal.”), 
the passive wireless communication device comprising: a second memory, second processing circuitry, a second antenna, and a power harvesting circuitry configured to convert electromagnetic power incident on the second antenna to electrical power for the second memory and the second processing circuitry (Fairbanks, para. [0014] “RFID interrogator 102 communicates with one or more RFID tags 110. Data can be exchanged between interrogator 102 and RFID tag 110 via radio transmit signal 108 and radio receive signal 112. RFID interrogator 102 comprises RF transceiver 104, which contains transmitter and receiver electronics, and antenna 106, which are configured to generate and receive radio transit signal 108 and radio receive signal 112, respectively. Exchange of data can be accomplished via electromagnetic or electrostatic coupling in the RF spectrum in combination with various modulation and encoding schemes.” And para. [0015] “RFID tag 110 is a transponder that can be attached to an object of interest and act as an information storage mechanism. In many applications, the use of passive RFID tags is desirable, because they have a virtually unlimited operational lifetime and can be smaller, lighter, and cheaper than active RFID tags that contain an internal power source, e.g. battery. Passive RFID tags power themselves by rectifying the RF signal emitted by the RF scanner. Consequently, the range of transmit signal 108 determines the operational range of RFID tag 110.”),
the first processing circuitry being configured to: 
produce an identifier request for an identifier (ID); transmit, via the first antenna the identifier request to the second antenna (Fairbanks, para. [0068] “the reader executes a request for the tag's identifier. In step 504, the tag responds by sending its identifier. Other than the identifier, however, the tag's memory cannot be read without the correct password. In order to supply the correct password, in step 506 the reader looks up the password associated with the identifier received in step 504…The key is used to encrypt the stored password for the tag's identifier. The encrypted password is transmitted to the tag in step 508.”); 
receive, via the first antenna, from the second antenna, the ID in response to the identifier request; (Fairbanks, para. [0069] “The tag receives and decrypts the password in step 510 and compares it with its stored password in step 512. If the password is correct then the status of the successful transmission is acknowledged to the reader in step 526. The reader then can access the memory or a portion of the memory, e.g., according to the segregation of memory by password type.”); 
produce an access request for the identified location in the second memory; transmit, via the first antenna, to the second antenna, the access request (Fairbanks, para. [0070] “when the reader receives the acknowledgement in step 528, it can store the taps and cycle information. In step 530, the reader can transmit a read memory command, which can be received and processed by the tag in step 532.”); and 
receive, via the first antenna, a response to the access request (Fairbanks, para. [0076] “If the authentication works, then process exits to step 522. If not, then the tag transmits a negative acknowledgement in step 616. The interrogator will then construct a new key and use it to encrypt a password in step 618. The encrypted password is then transmitted in step 620. The tag receives the new password in step 622 and constructs a key to use in decrypting the encrypted password in step 624. The tag can then transmit an acknowledgement in step 626, which can be received by the interrogator in step 628, assuming the process works this time.”); 
wherein the second processing circuitry is configured to: 
produce the response to the identifier request transmitted by the first processing circuitry via the first antenna to the second antenna, wherein the response to the identifier request includes the ID; transmit, via the second antenna, to the first antenna the response to the identifier request (Fairbanks, para. [0016] “RF transceiver 104 transmits RF signals to RFID tag 110, and receives RF signals from RFID tag 110, via antenna 106. The data in transmit signal 108 and receive signal 112 can be contained in one or more bits for the purpose of providing identification and other information relevant to the particular RFID tag application. When RFID tag 110 passes within the range of the radio frequency electromagnetic field emitted by antenna 106, RFID tag 110 is excited and transmits data back to RF interrogator 102. A change in the impedance of RFID tag 110 can be used to signal the data to RF interrogator 102 via receive signal 112.” And para. [0017] “Digital electronics 114, which can comprise a microprocessor with RAM, performs decoding and reading of receive signal 112. Similarly, digital electronics 114 performs the coding of transmit signal 108. Thus, RF interrogator 102 facilitates the reading or writing of data to RFID tags, e.g. RFID tag 110 that are within range of the RF field emitted by antenna 104. Together, RF transceiver 104 and digital electronics 114 comprise reader 118. Finally, digital electronics 114 and can be interfaced with an integral display and/or provide a parallel or serial communications interface to a host computer or industrial controller, e.g. host computer 116.”); 
Fairbanks teaches all the limitations of claim 1 above, however fails to explicitly teach but Cordella teaches:
identify, based on the ID and data in the first memory, a location in the second memory to access (Cordella, para. [0053] “The unique pointer may be, for example, an address that identifies the location of a data word within memory 12 or a packet identifier of a data packet that is used to transmit the data word (e.g., corresponding to the cipher text or the authentication tag) to memory 12. As a result, in some examples, each cipher text or authentication tag (or both) stored by memory 12 at a respective location is encrypted with a different encryption key. The random number used to generate the encryption key may change over time, such that for different data words stored by a memory may be encrypted with encryption keys generated with different random numbers. In addition, the random number may remain non-observable to an external viewer, e.g., external to system 10.” And para. [0055] “The encryption technique (also referred to herein as an encryption algorithm) that uses a memory location specific encryption key may be used to encrypt and decrypt data in any system that includes a memory in which data is encrypted and decrypted, and where a unique pointer exists to identify the location of the data in the memory, such as the location of each contiguous data word of a larger data block. A data word may be, for example, a fixed size group of bits that are handled by the system, or a component of the system, as a single unit. For example, the data word may be a unit of length used by the design of a processor (e.g., processor 16 shown in FIG. 1) of the system that accesses the data stored by the memory. In some examples in which the unique pointer includes a memory address, the memory location may be associated with a single memory address” [0056] “FIG. 4 is a functional block diagram of an example system 50 that is configured to store encrypted data to memory 12, where the data was encrypted using a first encryption key unique to the location in memory 12 at which the data is stored… In the example shown in FIG. 4, the authentication tag is generated using a memory location specific encryption key. In other examples, the authentication tag may be generated using an encryption key that is not generated based on the memory location at which the authentication tag is stored.” And para. [0061] “processor 54 is configured to select a memory location that is sized to store both cipher text and the corresponding authentication tag, which are both generated by enciphering the same data word (or other common data), such that a common pointer value (location in memory to access) may be associated with cipher text (data in first memory) and the associated authentication tag (ID)”)
receive, via the second antenna, the access request; access the identified location in the second memory based on the access request (Cordella, para. [0053] “one or both of first and second encryption and decryption modules 18, 20 are configured to encrypt data (to generate the cipher text or authentication tag) using an encryption key that is unique to a location of memory 12; data stored at the memory location may be encrypted and decrypted using the memory location specific encryption key. For example, in some examples, an encryption key, whether it is the first encryption key or the second encryption key, may be based on a pointer value unique to the memory location at which the data word (e.g., the cipher text or authentication tag) is stored and a random number. The unique pointer may be, for example, an address that identifies the location of a data word within memory 12 or a packet identifier of a data packet that is used to transmit the data word (e.g., corresponding to the cipher text or the authentication tag) to memory 12.”); and 
transmit, via the second antenna, to the first antenna, the response to the access request (Cordella, para. [0122] “In accordance with the technique shown in FIG. 10, processor 54 selects a location of memory 12 from which data is to be read (110). Processor 54 may select the memory location in response to, for example, receiving instructions (e.g., from a user or another electric device) requesting the data stored at the memory location. Processor 54 may also determine the unique pointer value associated with the selected memory location (112), such by determining the memory address or the packet identifier of the packet used to transmit the data to memory 12 when the data was written to memory 12.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cordella’s memory authentication into Fairbank’s RFID authentication, with a motivation for anti-tamper features that help protect the contents of the memory from unauthorized access (Cordella, para. [0002]). 

As per claim 2, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 1, wherein the data in the first memory comprises a first key of one or more keys stored to the first memory, and wherein to identify the location in the second memory, wherein the first processing circuitry is configured to: 
retrieve, from the first memory, the first key of one or more keys (Cordella, para. [0031] “As shown in FIG. 1, processor 16 may provide first encryption and decryption module 18 with a first encryption key and provide a second encryption key, different than the first encryption key, to second encryption and decryption module 20. Under the control of processor 16, first encryption and decryption module 18 encrypts the plaintext using the first encryption key to generate cipher text, and second encryption and decryption module 18 encrypts the same plaintext using the second encryption key to generate an authentication tag. Control system 14 may then write the cipher text and authentication tag to memory 12. The cipher text and authentication tag are stored together in memory 12 in a manner that enables processor 16 to associate stored cipher text with a respective authentication tag. This may enable processor 16 to later retrieve the cipher text and associated authentication tag for authenticating the cipher text.”); and 
use a combination of the first key and the ID to identify the location in the second memory to access (Cordella, para. [0055] “The encryption technique (also referred to herein as an encryption algorithm) that uses a memory location specific encryption key may be used to encrypt and decrypt data in any system that includes a memory in which data is encrypted and decrypted, and where a unique pointer exists to identify the location of the data in the memory, such as the location of each contiguous data word of a larger data block. A data word may be, for example, a fixed size group of bits that are handled by the system, or a component of the system, as a single unit. For example, the data word may be a unit of length used by the design of a processor (e.g., processor 16 shown in FIG. 1) of the system that accesses the data stored by the memory. In some examples in which the unique pointer includes a memory address, the memory location may be associated with a single memory address” And para. [0061] “processor 54 is configured to select a memory location that is sized to store both cipher text and the corresponding authentication tag, which are both generated by enciphering the same data word (or other common data), such that a common pointer value (location in memory to access) may be associated with cipher text (data in first memory) and the associated authentication tag (ID)”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cordella’s memory authentication into Fairbank’s RFID authentication, with a motivation for anti-tamper features that help protect the contents of the memory from unauthorized access (Cordella, para. [0002]). 

As per claim 3, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 2, wherein to identify the location in the second memory to access, the first processing circuitry is configured to: hash the combination to form a hash value; and use the hash value as an index to a lookup table stored to the first memory, the lookup table detailing contents of at least a portion of the second memory (Cordella, para. [0037] “when data is retrieved from memory, both the hash and the cipher text are returned. In order to authenticate the data to determine if the data has been changed, the cipher text is first decrypted, and the resulting plaintext is subsequently hashed. Thus, the input to the hash is a function of the output of a decryption module. If the hash digest resulting from the hash of the decrypted text matches the hash retrieved from the memory, the control system determines that the data has not been modified. Because the authentication requires hashing the output of a decryption module, the decryption and authentication operations may need to be performed in series, which may adversely affect the performance (e.g., speed) of data retrieval compared to data storage, particularly when compared to using a decryption scheme without authentication. This performance limitation may be compounded by the fact that some hash algorithms, such as a message digest algorithm (e.g., MD5) or a secure hash algorithm (e.g., SHA1 or SHA2) are relatively large complex functions which take significant processing time to complete and may take longer to complete than the time required for data encryption/decryption.” And para. [0089] “combination functions 68, 70 are each more than just a logic gate, and can each be, for example, a non-linear function, a hash function, a cryptographic function, a look-up table, and the like. In some examples, combination functions 68, 70 are selected such that all of the bits of the input affect the bits of the output.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cordella’s memory authentication into Fairbank’s RFID authentication, with a motivation for anti-tamper features that help protect the contents of the memory from unauthorized access (Cordella, para. [0002]). 
As per claim 4, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 2, wherein the combination is a first combination, and wherein the first processing circuitry is further configured to use a second combination of a second key of the one or more keys and the ID to select a process from one or more processes to use to determine the location in the second memory (Fairbanks, para. [0053] “scrambling can be selected for the password key. Different choices for implementing scrambling should also be indexed as well for synchronization to function in password decryption.” And para. [0054] “the index to the kernel, and possibly to the scrambling choice, can be transmitted in clear text from the interrogator to the tag, but the index will only be actionable by a tag equipped with the capability to execute the password key algorithm illustrated in Figs. 5-7.” And para. [0055] “Each tag's ID can then be associated with a set of tag passwords or mathematical kernels. Upon the receipt of a tag's ID (see step 504 in figure 5), an interrogator can be configured to load the correct set of tag passwords from either a local database in the interrogator or a remote database.” And para. [0056] “In a tag 202 configured in accordance with the embodiments described herein, a PRSG 400 along with a scalable scrambling logic can be configured to determine a new password key for encrypting the tag's password. The amount of scrambling is programmable up to a full encryption processor such as an AES 128. The major steps of the authentication process are shown in figure 5. As shown in figure 3, the Memory 5 location in tag memory 306 can hold the mathematical kernel for PRSG 400 as well as the inputs to the kernel, e.g., the tap set, IV, and cycle. The values of the kernel components can be known to interrogator 204 and can be transmitted to server 206 for backup and the use of other interrogators.”).
As per claim 8, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 2, wherein the combination is a first combination, and wherein the first processing circuitry is further configured to: determine an encryption/decryption process based on a second combination of a third key of the one or more keys and the ID; and perform the encryption/decryption process on data stored to the identified location in the second memory (Fairbanks, para. [0074] “A more detailed description of the password key synchronization in accordance with one embodiment is illustrated in the flow chart of figure 6. In this example it is assumed that the tag has already responded with its identification (step 504). As the process continues an authentication of the encrypted password is attempted (steps 510 and 512) it may be that the interrogator is not using the same index to key parameters necessary to generate the correct key for decrypting the password (step 510) on the tag. As a result the tag cannot verify a correct password (step 512) because the interrogator is using a different encryption key, and the tag will not respond to memory read or write requests (step 520).” And para. [0075] “The tag should have stored in its memory information necessary to construct many keys for decryption of passwords. Likewise the interrogator also should have the same information and indexing to this information. The interrogator chooses any index to the information to construct a new key in steps 602 and 604, other than the one used previously and that resulted in the negative acknowledgement (step 522) from the tag. This new index is used to encrypt the password in step 606 and the encrypted password is transmitted in step 608. The tag then receives the encrypted password in step 610 and used it to construct a new password decryption key to use in decrypting the transmitted password (in step 612). [0076] If the authentication works, then process exits to step 522. If not, then the tag transmits a negative acknowledgement in step 616. The interrogator will then construct a new key and use it to encrypt a password in step 618. The encrypted password is then transmitted in step 620. The tag receives the new password in step 622 and constructs a key to use in decrypting the encrypted password in step 624.”).
As per claim 9, the combination of Fairbanks and Cordella teaches the system of claim 8, wherein the first processing circuitry is further configured to: determine an encryption/decryption key based on a third combination of a fourth key of the one or more keys and the ID; and use the encryption/decryption key to perform the encryption/decryption process (Fairbanks, para. [0074] “A more detailed description of the password key synchronization in accordance with one embodiment is illustrated in the flow chart of figure 6. In this example it is assumed that the tag has already responded with its identification (step 504). As the process continues an authentication of the encrypted password is attempted (steps 510 and 512) it may be that the interrogator is not using the same index to key parameters necessary to generate the correct key for decrypting the password (step 510) on the tag. As a result the tag cannot verify a correct password (step 512) because the interrogator is using a different encryption key, and the tag will not respond to memory read or write requests (step 520).” And para. [0075] “The tag should have stored in its memory information necessary to construct many keys for decryption of passwords. Likewise the interrogator also should have the same information and indexing to this information. The interrogator chooses any index to the information to construct a new key in steps 602 and 604, other than the one used previously and that resulted in the negative acknowledgement (step 522) from the tag. This new index is used to encrypt the password in step 606 and the encrypted password is transmitted in step 608. The tag then receives the encrypted password in step 610 and used it to construct a new password decryption key to use in decrypting the transmitted password (in step 612). [0076] If the authentication works, then process exits to step 522. If not, then the tag transmits a negative acknowledgement in step 616. The interrogator will then construct a new key and use it to encrypt a password in step 618. The encrypted password is then transmitted in step 620. The tag receives the new password in step 622 and constructs a key to use in decrypting the encrypted password in step 624.”).

As per claim 10, the combination of Fairbanks and Cordella teaches the system of claim 1, wherein the access request comprises a request to write, to the second memory, data that indicates usage of an object physically connected to the passive wireless communication device (Cordella, para. [0042] “an electronic tamper sensor can be integrated into the package in which control system 14 is housed and/or the package in which system 10 is housed or placed (e.g., a printed board on which system 10 is mounted is placed or a housing in which the printed board is placed). The electronic tamper sensor may be configured to detect tampering with system 10, such as by detecting physical movement of one or more component of system 10, impacts of a certain magnitude that indicate physical tampering, and the like. The electronic tamper sensor may be configured to take one or more actions in response to the detection of tampering. For example, the electronic tamper sensor can be configured to generate a notification to a user or processor 16 in response to detecting physical tampering, and, in some response, the user, processor 16, or another component can cause data stored by memory 12 and an internal memory of control system 14 to be inaccessible, such as by physical, chemical, or electrical destruction or by deletion of stored encryption keys or information necessary to determine the encryption keys from the internal memory of control system 14.” And para. [0060] “processor 54 may be configured to select (e.g., determine) the data to be written to memory 12. For example, processor 54 may generate the data or may receive the data to be written to memory 12 from an external source, such as an external component (e.g., an external computing device) or a user interface (not shown in FIG. 4) that is electrically and communicatively connected to processor 54. In addition, in some examples, processor 54 may be configured to select a location within memory 12 to which the data is to be written. Processor 54 may include a memory bus and an address bus (also referred to as a memory address bus), which is used to specify a location within memory 12 to which data is written to or read from.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cordella’s memory authentication into Fairbank’s RFID authentication, with a motivation for anti-tamper features that help protect the contents of the memory from unauthorized access (Cordella, para. [0002]). 
As per claim 16, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 1, wherein to access the identified location in the second memory, the second processing circuitry is configured to retrieve data from the identified location in the second memory (Cordella, para. [0060] “processor 54 may be configured to select a location within memory 12 to which the data is to be written. Processor 54 may include a memory bus and an address bus (also referred to as a memory address bus), which is used to specify a location within memory 12 to which data is written to or read from.” And para. [0061] “Processor 54 can select a location within memory 12 to which the selected data is written using any suitable technique. In some examples, processor 54 may write data to memory 12 using data words of predetermined sizes (e.g., predetermined number of bits or bytes), such that data words of predetermined sizes are stored by memory 12. Memory 12 may, for example, include a larger data block comprising a plurality of data words of similar or identical sizes. In other examples, processor 54 may be configured to write data to memory 12 via single bytes. In these examples, data too large to be stored in a single byte may reside in multiple bytes occupying a sequence of consecutive addresses. In some examples, processor 54 is configured to select a memory location that is sized to store both cipher text and the corresponding authentication tag, which are both generated by enciphering the same data word (or other common data), such that a common pointer value may be associated with cipher text and the associated authentication tag.”).
As per claim 17, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 1, wherein to access the identified location in the second memory, the second processing circuitry is configured to write data to the identified location in the second memory (Cordella, para. [0060] “processor 54 may be configured to select a location within memory 12 to which the data is to be written. Processor 54 may include a memory bus and an address bus (also referred to as a memory address bus), which is used to specify a location within memory 12 to which data is written to or read from.” And para. [0061] “Processor 54 can select a location within memory 12 to which the selected data is written using any suitable technique. In some examples, processor 54 may write data to memory 12 using data words of predetermined sizes (e.g., predetermined number of bits or bytes), such that data words of predetermined sizes are stored by memory 12. Memory 12 may, for example, include a larger data block comprising a plurality of data words of similar or identical sizes. In other examples, processor 54 may be configured to write data to memory 12 via single bytes. In these examples, data too large to be stored in a single byte may reside in multiple bytes occupying a sequence of consecutive addresses. In some examples, processor 54 is configured to select a memory location that is sized to store both cipher text and the corresponding authentication tag, which are both generated by enciphering the same data word (or other common data), such that a common pointer value may be associated with cipher text and the associated authentication tag.”).
5.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks in view of Cordella, as disclosed above, in further view of US Pub. No. US 2017/0011210 A1 to Cheong, (hereinafter, “Cheong”).
As per claim 5, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 1, however fails to explicitly teach but Cheong teaches: further comprising: 
a wearable patch that is physically coupled to the passive wireless communication device (Cheong, para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user). The display device 13 may be positioned on the front surface F of the main body 10, and the sensor portion S may be positioned on the rear surface R of the main body 10.” And para. [0309] “The wearing portion 50 may be formed of an elastic material and enables the main body 10 to be stably worn on the user's body. As necessary, the wearing portion 320 may bring the main body 10 in tight contact with the user's skin” and para. [0552] “The electronic device may gather the product information through the database in the remote server or local device using the ID or text information included in the electronic tag, such as near field code (NFC), RFID, or electronic product code (EPC). In case the electronic tag contains the full text information, the electronic device may directly gather the detailed information from the electronic tag. The electronic device may receive the RFID tag through the RFID reader and may receive the image code information through the camera module or scanner.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Cordella’s memory authentication and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 
As per claim 6, the combination of Fairbanks, Cordella and Cheong teaches the wireless authentication system of claim 5, further comprising: a wearable electronic device that is physically coupled to the wearable patch (Cheong, para. [0261] “the electronic device may be a device including a communication function. Examples of the electronic device according to embodiments of the present invention may include at least one of…a wearable device (e.g., a head-mounted device (HMD), such as smart glasses, electronic clothes, an electronic bracelet, an electronic necklace, an electronic appcessory, an electronic tattoo, or a smart watch” and para. [0306] “as the electronic device 1, a wearable electronic device, e.g., an electronic device that may be put on the user's wrist, such as a wristwatch or bracelet, is exemplified…the electronic device may apply to a curved part of the user's body in a diversified manner. The curved part of the user's body may be, e.g., a wrist or ankle. According to an embodiment, the electronic device may be easily put on various parts of the user's body depending on the configuration of a wearing unit.” And para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user).”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Cordella’s memory authentication and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 
As per claim 7, the combination of Fairbanks and Cordella teaches the wireless authentication system of claim 1, however fails to explicitly teach but Cheong teaches: further comprising a moisture wicking material that is physically coupled to the passive wireless communication device (Cheong, para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user).” And para. [0353] “the body housing 11 has a uni-body structure, is shaped to have an opened front surface F for installation of the display device 13, and may include openings 11d for arrangement of a sensor portion S (e.g., a bio signal sensor), side key K, and contact member 23. A waterproof structure may be formed in such opened surface or openings each, preventing influx of moisture into the inside of the main body 10. In this embodiment, the main body 10 of the electronic device 1 may minimize waterproof points by coupling the bracket 19 capable of modularizing various electronic parts to the uni-body body housing 11.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Cordella’s memory authentication and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 

6.	Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks, as disclosed above, in view of EP Pub. No. EP 2663110 A1 to Boucher, (hereinafter, “Boucher”), as disclosed in IDS submitted on 01/14/2020.
As per claim 11, Fairbanks teaches a device comprising: 
a memory including data indicating an identifier stored thereon at a first memory location and pseudo-random data stored thereon at a second memory location; an antenna; processing circuitry (Fairbanks, [0060] “Figure 3 is a diagram illustrating an RFID tag circuit 300 in accordance with one embodiment. Tag circuit 300 can comprise an analog front end 302, baseband circuit 304, memory 306, and PRSG 308 (pseudo-random sequence generator), which can be similar to PRSG 400 as described above. Analog front end 302 can be configured to send and receive radio frequency signals via antenna 310. Thus, analog front end 302 can comprise the rectifiers, regulators, modulators, demodulators, oscillators, filters, etc., required to receive a radio frequency signal, convert it to, or demodulate it to a digital signal and to transmit a radio frequency signal, modulated by a digital signal.”); and 
harvesting circuitry configured to: convert electromagnetic incident thereon to electrical power; and provide the electrical power to the processing circuitry and the memory (Fairbanks, para. [0014] “RFID interrogator 102 communicates with one or more RFID tags 110. Data can be exchanged between interrogator 102 and RFID tag 110 via radio transmit signal 108 and radio receive signal 112. RFID interrogator 102 comprises RF transceiver 104, which contains transmitter and receiver electronics, and antenna 106, which are configured to generate and receive radio transit signal 108 and radio receive signal 112, respectively. Exchange of data can be accomplished via electromagnetic or electrostatic coupling in the RF spectrum in combination with various modulation and encoding schemes.” And para. [0015] “RFID tag 110 is a transponder that can be attached to an object of interest and act as an information storage mechanism. In many applications, the use of passive RFID tags is desirable, because they have a virtually unlimited operational lifetime and can be smaller, lighter, and cheaper than active RFID tags that contain an internal power source, e.g. battery. Passive RFID tags power themselves by rectifying the RF signal emitted by the RF scanner. Consequently, the range of transmit signal 108 determines the operational range of RFID tag 110.”),
wherein the processing circuitry is configured to: 
produce, in response to the receipt of the electrical power from the harvesting circuitry, a response to a request from an active wireless communication device for the contents of the first memory location, the response including the identifier (Fairbanks, para. [0016] “RF transceiver 104 transmits RF signals to RFID tag 110, and receives RF signals from RFID tag 110, via antenna 106. The data in transmit signal 108 and receive signal 112 can be contained in one or more bits for the purpose of providing identification and other information relevant to the particular RFID tag application. When RFID tag 110 passes within the range of the radio frequency electromagnetic field emitted by antenna 106, RFID tag 110 is excited and transmits data back to RF interrogator 102. A change in the impedance of RFID tag 110 can be used to signal the data to RF interrogator 102 via receive signal 112.” And para. [0017] “Digital electronics 114, which can comprise a microprocessor with RAM, performs decoding and reading of receive signal 112. Similarly, digital electronics 114 performs the coding of transmit signal 108. Thus, RF interrogator 102 facilitates the reading or writing of data to RFID tags, e.g. RFID tag 110 that are within range of the RF field emitted by antenna 104. Together, RF transceiver 104 and digital electronics 114 comprise reader 118. Finally, digital electronics 114 and can be interfaced with an integral display and/or provide a parallel or serial communications interface to a host computer or industrial controller, e.g. host computer 116.”); and 
Fairbanks teaches all the limitations of claim 11 above, however fails to explicitly teach but Boucher teaches:
transmit the response via the antenna (Boucher, para. [0115] “the mobile device 810 includes NFC reading capabilities 8132, such as an NFC antenna 8132b, an NFC tag reader 8132c communicatively connected to the antenna, and an NFC controller 8132a communicative with the NFC tag reader, as discussed above, and further may include one or more action application ("action apps") module 1404, 8130N communicative with the NFC controller 8132a, and aspects of the device via the NFC stack 1402, 8116, 8118, which action app comprises logic suitable for use by controller 8180 and/or 8132a in interpreting coded instruction data sets read from a device 810, 850, etc., and directing actions that are to be executed by the device 810, 120, by its components, and/or by software aspects associated with the device in accordance with such coded instruction sets.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boucher’s access authorization for near field communication devices into Fairbank’s RFID authentication, with a motivation to protect data during NFC or Web communications processes (Boucher, para. [0073]). 
As per claim 12, the combination of Fairbanks and Boucher teaches the device of claim 11, wherein the processing circuitry is further configured to: 
receive an access request for a third memory location in the memory; access the third memory location in the memory in response to the access request (Boucher, para. [0105] “one or more tag(s) 850 may be programmed to send data to a device 810 when the tag is read which will refer the device 810 to an associated locally or remotely stored instruction which may cause the device 810 to, for example, generate and automatically send one or more e-mail(s), instant message(s), and/or other communication(s).” and para. [0133] “at 1502 the device 810 can determine whether any or all data read from the tag 850 corresponds to an action, and if so whether it conforms to any one or more standard (i.e., generic, operating system, or other broadly public) NFC actions, such as initialization of communications processes, display of image or text and/or other media content stored on the tag or stored by one or more servers 912, 918, 1306, etc., referenced by data stored on the tag. If such data corresponds to such standard action(s), at 1504 coded instructions executable by the device 810 can be accessed, from memory(ies) on the tag 850, device 810, the device 854, another device 810, and/or one or more networked applications or other resources accessible at 912, 918, etc., and executed accordingly.” And para. [0136] “At 1510 the device 810 can further parse and/or otherwise interpret any remaining read data…data read from a tag 850 may comprise reference data which, upon interpretation by processor(s) 8180, etc., can point the device 810, 120 to one or more networked resources 912, 914, 91, 1306, etc., to read and/or otherwise access data, including any desired executable instruction sets, and execute corresponding instructions.”); and 
transmit, via the antenna, a response to the access request (Boucher, para. [0115] “the mobile device 810 includes NFC reading capabilities 8132, such as an NFC antenna 8132b, an NFC tag reader 8132c communicatively connected to the antenna, and an NFC controller 8132a communicative with the NFC tag reader, as discussed above, and further may include one or more action application ("action apps") module 1404, 8130N communicative with the NFC controller 8132a, and aspects of the device via the NFC stack 1402, 8116, 8118, which action app comprises logic suitable for use by controller 8180 and/or 8132a in interpreting coded instruction data sets read from a device 810, 850, etc., and directing actions that are to be executed by the device 810, 120, by its components, and/or by software aspects associated with the device in accordance with such coded instruction sets.”).
As per claim 15, the combination of Fairbanks and Boucher teaches the device of claim 11, wherein the access request comprises a request to write, to the memory data that indicates usage of an object physically connected to the device, and wherein the device further comprises tamper circuitry configured to prevent alteration of the data that indicates usage of the object (Boucher, para. [0027] “a user of an active NFC-capable mobile device may wish to ignore any undesirable or otherwise unauthorized interactions with other mobile devices, and may be enabled to selectively limit or prevent such interactions. Similarly, an NFC-capable device used for a specific purpose, such as for reading "smart" cards/tags, for example, may ignore requested interactions from any NFC-capable device that is not recognized as a smart card/tag.” And para. [0170] “security may be, at least in part, handled from the cloud server 912, 914, 1306. For example, recognition in the cloud may occur as to "signed" tags, i.e., tags that are identified with specifically-identified known creating (private) device(s). Additionally, tags may be locked through the use of encryption, passwords/PINs, and or other data-authorization techniques, and such locked tags may be prepackaged with embedded identifications thereon. Further, tags may be "fused," such as wherein nefarious or malicious actions stemming from the cloud server addressed by the tag would "blow" the fuse, i.e., prevent all other read/write operations associated with the tag other than any operations initiated by specifically-authorized device(s) 810, for example. Such a fuse may be literal, i.e., wherein the tag is made inoperable (such as wherein the tag is active and may be interacted with remotely), or a pseudo-fuse, i.e., wherein the referenced cloud server address is disabled from sending actions to public reading devices.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boucher’s access request authorization for near field communication devices into Fairbank’s RFID authentication, with a motivation to prevent access operations other than by specifically-authorized devices (Boucher, para. [0170]). 

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks in view of Boucher and in further view of Cheong, as disclosed above.
As per claim 13, the combination of Fairbanks and Boucher teaches the device of claim 11, however fails to explicitly teach but Cheong teaches: further comprising: a wearable patch, wherein each of the memory, the harvesting circuitry, the antenna, and the processing circuitry are physically connected to the wearable patch (Cheong, para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user). The display device 13 may be positioned on the front surface F of the main body 10, and the sensor portion S may be positioned on the rear surface R of the main body 10.” And para. [0309] “The wearing portion 50 may be formed of an elastic material and enables the main body 10 to be stably worn on the user's body. As necessary, the wearing portion 320 may bring the main body 10 in tight contact with the user's skin” and para. [0552] “The electronic device may gather the product information through the database in the remote server or local device using the ID or text information included in the electronic tag, such as near field code (NFC), RFID, or electronic product code (EPC). In case the electronic tag contains the full text information, the electronic device may directly gather the detailed information from the electronic tag. The electronic device may receive the RFID tag through the RFID reader and may receive the image code information through the camera module or scanner.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Boucher’s access authorization for near field communication devices and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 
As per claim 14, the combination of Fairbanks, Boucher and Cheong teaches the device of claim 13, further comprising: a wearable electronic device that is physically connected to the wearable patch (Cheong, para. [0261] “the electronic device may be a device including a communication function. Examples of the electronic device according to embodiments of the present invention may include at least one of…a wearable device (e.g., a head-mounted device (HMD), such as smart glasses, electronic clothes, an electronic bracelet, an electronic necklace, an electronic appcessory, an electronic tattoo, or a smart watch” and para. [0306] “as the electronic device 1, a wearable electronic device, e.g., an electronic device that may be put on the user's wrist, such as a wristwatch or bracelet, is exemplified…the electronic device may apply to a curved part of the user's body in a diversified manner. The curved part of the user's body may be, e.g., a wrist or ankle. According to an embodiment, the electronic device may be easily put on various parts of the user's body depending on the configuration of a wearing unit.” And para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user).”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Boucher’s access authorization for near field communication devices and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9668217 B1 – Wearable initiated handshaking.
US 9648014 B2 – Non-contact radio frequency detection and communication.
	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        
/ALI S ABYANEH/Primary Examiner, Art Unit 2437